internal_revenue_service number release date index number ------------------------------------------------------------- ------------- ---------------------------------- --------------------- ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------- telephone number --------------------- refer reply to cc ita b07 plr-127780-11 date december legend p sec_1 sec_2 sec_3 sec_4 sec_5 s6 s7 date1 date2 year1 year2 state1 state2 ----------------------------------------------------------- -------------------------------------------------------- ------------------------------------------- ------------------------------------------- ------------------------------------------- -------------------------------------------------------------- ---------------------------------------------------- ------------------------------------------------------------------ ---------------- -------------------------- ------------------------- ------- ------- ------------- ---------- dear ----------------- this letter responds to a letter dated date and supplemental correspondence submitted by p on behalf of itself and sec_1 sec_2 sec_3 sec_4 sec_5 s6 and s7 hereinafter p sec_1 sec_2 sec_3 sec_4 sec_5 s6 and s7 will be collectively referred to as taxpayer requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the following elections the election to use the alternative_depreciation_system ads under sec_168 of the internal_revenue_code for all property placed_in_service by taxpayer in the taxable_year ending on date1 and the election not to deduct additional first year depreciation under sec_168 for all classes of qualified_property placed_in_service by taxpayer in the taxable_year ending plr-127780-11 on date1 p is also requesting on behalf of s6 an extension of time pursuant to sec_301_9100-3 to make an election under sec_59 to deduct intangible drilling costs ratably over a 60-month period and deduct exploration_costs ratably over a 10-year period facts taxpayer represents that the facts are as follows p is the common parent of an affiliated_group_of_corporations that includes sec_1 sec_2 sec_3 sec_4 sec_5 s6 and s7 and that files a consolidated federal_income_tax return p is a public company that is incorporated in state1 and maintains its principal executive offices in state2 taxpayer uses an overall accrual_method of accounting taxpayer engages in two lines of business taxpayer develops builds owns and operates geothermal power plants and recovered energy-based power plants worldwide taxpayer also designs and sells equipment and provides services related to engineering procurement construction operation and maintenance of geothermal and recovered energy power plants for the taxable_year ending on date1 taxpayer planned to make the election under sec_168 to use the ads for all tangible depreciable_property and to make the election under sec_168 not to deduct the additional first year depreciation for all classes of qualified_property placed_in_service by taxpayer in that taxable_year s6 also planned to make an election under sec_59 for the taxable_year ending on date1 to amortize its intangible drilling costs ratably over a 60-month period and to amortize its exploration_costs ratably over a 10-year period taxpayer engaged an outside tax consulting firm to prepare its form_1120 u s_corporation income_tax return for several taxable years prior to year1 but began transitioning this work to its tax manager in year1 taxpayer’s tax manager prepared and timely filed the year1 form_1120 beginning in year2 and before the due_date without extensions of taxpayer’s consolidated federal_income_tax return for the taxable_year ending on date1 taxpayer’s tax manager took on additional financial statement property_tax and sec compliance responsibilities in addition_to_tax accounting responsibilities as a result of the tax manager’s increased workload taxpayer failed to timely file a request for an extension to file its consolidated federal_income_tax return for the taxable_year ending on date1 accordingly taxpayer did not timely file such consolidated federal_income_tax return as of date2 taxpayer has not filed its consolidated federal_income_tax return for the taxable_year ending on date1 ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-3 to make the elections under sec_168 not to deduct the additional first year depreciation with respect to all classes of qualified_property placed_in_service by taxpayer in the taxable_year plr-127780-11 ending on date1 and under sec_168 to use the ads for all tangible depreciable_property placed_in_service by taxpayer in the taxable_year ending on date1 p also requests on behalf of s6 an extension of time pursuant to sec_301_9100-3 to make an election under sec_59 for the taxable_year ending on date1 to amortize intangible drilling costs ratably over a 60-month period and exploration_costs ratably over a year period law and analysis sec_167 provides that there shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in the taxpayer's trade_or_business the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 sec_168 prescribes two methods_of_accounting for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention sec_168 permits a taxpayer to elect for any class of property for any taxable_year to use the ads for determining depreciation for all property in that class placed_in_service during that taxable_year however in the case of nonresidential_real_property the election is made separately with respect to each property once made the election to use ads is irrevocable sec_301 t a provides that the election under sec_168 must be made for the taxable_year in which the property is placed_in_service sec_301 7t a i further provides that this election must be made by the due_date including extensions of the tax_return for the taxable_year for which the election is to be effective sec_301_9100-7t provides that the election under sec_168 is made by attaching a statement to the tax_return for the taxable_year for which the election is to be effective sec_168 as amended by the small_business jobs_act of publaw_111_240 124_stat_2504 date sbja provides a 50-percent additional first year depreciation deduction for qualified_property acquired by a taxpayer after and placed_in_service by the taxpayer before or before in the case of property described in sec_168 and c sec_168 provides that a taxpayer may elect not to deduct the percent additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 of the income_tax regulations as meaning in general each class of property described in sec_168 for example 5-year_property plr-127780-11 sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made in the manner prescribed on form_4562 depreciation and amortization and its instructions the instructions to form_4562 for the taxable_year ended date provided that the election not to deduct the additional first year depreciation is made by attaching a statement to the taxpayer's timely filed tax_return including extension indicating that the taxpayer is electing not to deduct the additional first year depreciation and the class of property for which the taxpayer is making the election sec_1_168_k_-1 further provides that the election is made separately by each person owning qualified_property for example for each member of a consolidated_group by the common parent of the group by the partnership or by the s_corporation sec_59 generally allows a taxpayer to deduct any qualified_expenditure ratably over the year period beginning with the taxable_year in which the expenditure was made or in the case of intangible drilling and development_expenditures to deduct the expenditure ratably over the month period beginning with the month in which the expenditure was paid_or_incurred sec_59 includes in the definition of qualified_expenditure any amount which but for an election under sec_59 would have been allowable as a deduction determined without regard to sec_291 for the taxable_year in which paid_or_incurred under sec_263 relating to intangible drilling and development_expenditures and sec_617 relating to mining_exploration_expenditures sec_59 specifically prohibits a taxpayer from deducting under any other section of the code any qualified_expenditure to which an election under sec_59 applies sec_59 allows a taxpayer to make an election under sec_59 for any portion of any qualified_expenditure sec_1_59-1 prescribes the time and manner of making a sec_59 election according to sec_1_59-1 an election under sec_59 shall only be made by attaching a statement to the taxpayer's income_tax return or amended_return for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins the taxpayer must file the statement no later than the date prescribed by law for filing the taxpayer's original income_tax return including any extensions of time for the taxable_year in which the amortization of the qualified_expenditures subject_to the sec_59 election begins sec_263 allows a taxpayer to elect under regulations prescribed by the secretary to deduct intangible_drilling_and_development_costs idc in the case of oil_and_gas and geothermal wells the regulations relating to the election to deduct idc for plr-127780-11 geothermal wells appear under sec_1_612-5 under sec_1_612-5 the taxpayer may exercise the election by claiming idc as a deduction on the taxpayer's original or amended_return for the first taxable_year ending on or after date in which the taxpayer pays or incurs idc with respect to a geothermal well commenced on or after that date no formal statement is necessary the taxpayer may revoke the election by filing an amended_return that does not claim the deduction if the taxpayer fails to deduct the idc the taxpayer is deemed to have elected to recover the costs through depletion to the extent that they are not represented by physical property and through depreciation to the extent that they are represented by physical property upon expiration of the time for filing a claim for credit or refund of any_tax imposed by chapter of the code with respect to the first taxable_year ending on or after date in which the taxpayer pays or incurs idc with respect to a geothermal well commenced on or after that date the taxpayer is bound by the taxpayer’s election to expense the idc or the deemed_election to recover the idc through depletion or depreciation for that year and all subsequent years sec_613 provides that in the case of the mines wells and other natural deposits listed in sec_613 the allowance for depletion under sec_611 shall be the percentage specified in sec_613 of the gross_income_from_the_property excluding from such gross_income an amount equal to any rents or royalties_paid_or_incurred by the taxpayer in respect of the property such allowance shall not exceed percent of the taxpayer's taxable_income_from_the_property computed without allowances for depletion and without the deduction under sec_199 sec_613 provides that for purposes of sec_613 geothermal deposits located in the united_states or in a possession_of_the_united_states are treated as listed in sec_613 and sec_15 percent is deemed to be the percentage specified in sec_613 sec_613 further provides that a geothermal_deposit shall in no case be treated as a gas well for purposes of sec_613 or sec_613a and sec_613 shall not apply to a geothermal_deposit that is located outside the united_states or its possessions sec_617 allows a taxpayer an election to deduct expenditures paid_or_incurred during the taxable_year for the purpose of ascertaining the existence location extent or quality of any deposit of ore or other mineral and paid_or_incurred before the beginning of the development stage of the mine sec_617 further provides that in no case shall this subsection apply with respect to amounts paid_or_incurred for the purpose of ascertaining the existence location extent or quality of any deposit of oil or gas or of any mineral with respect to which a deduction for percentage_depletion is not allowable under sec_613 sec_617 requires recapture of expenditures deducted under sec_617 in any taxable_year in which any mine with respect to which the expenditures were deducted reaches the producing_stage sec_1_617-1 provides that a taxpayer may exercise the election to deduct exploration_expenditures by deducting the expenditures either in the taxpayer's plr-127780-11 return for such taxable_year or in an amended_return filed before the expiration of the period for filing a claim for credit or refund of income_tax for such taxable_year sec_1_617-1 requires a taxpayer who makes an election to deduct the expenditures to state clearly on the taxpayer’s income_tax return for each taxable_year for which the taxpayer deducts exploration_expenditures the amount of the deduction claimed under sec_617 with respect to each property or mine sec_1_617-1 provides that the election under sec_617 may be made at any time before the expiration of the period prescribed for filing a claim_for_refund of the tax_imposed_by_chapter_1 for the first taxable_year for which the taxpayer desires to deduct exploration_expenditures under sec_617 under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusion based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to make the election under sec_168 not to deduct the additional first year depreciation for all classes of qualified_property placed_in_service by taxpayer during the taxable_year ending on date1 and the election under sec_168 to use the ads for determining depreciation for all tangible depreciable_property placed_in_service by taxpayer during the taxable_year ending on date1 further s6 is granted calendar days from the date of this letter to make the election under sec_59 for the taxable_year ending on date1 these elections must be made by p filing its original consolidated federal_income_tax return for the taxable_year ending on date1 with the statements required to make the elections under sec_59 sec_168 and sec_168 however if p has filed the consolidated federal_income_tax return for the taxable_year ending on date1 before the date of this letter the elections must be made by p filing an amended consolidated federal_income_tax return for the taxable_year ending on date1 plr-127780-11 this letter_ruling does not grant an extension of time for filing taxpayer’s consolidated federal_income_tax return for the taxable_year ending on date1 except as specifically set forth above we express or imply no opinion concerning the federal_income_tax consequences of any aspect of the transaction or items discussed or referenced above under any other provision of the code including other subsections of sec_59 and sec_168 specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by taxpayer in the taxable_year ending on date1 is eligible for the additional first year depreciation deduction under sec_168 or is required to use the ads pursuant to sec_168 a - d we also express or imply no opinion concerning whether the costs for which s6 seeks to make a sec_59 election qualify as idc under sec_263 and the regulations thereunder or as exploration expenses under sec_617 and the regulations thereunder whether s6 properly elected under sec_263 and the regulations thereunder to deduct idc whether s6 properly elected under sec_617 and the regulations thereunder to deduct exploration expenses or whether any portion of the expenses s6 treated as exploration expenses under sec_617 were subject_to recapture under sec_617 during or before the taxable_year ending on date1 in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate operating division director this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
